Case: 18-13347   Date Filed: 03/04/2020   Page: 1 of 8



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-13347
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:17-cr-60041-BB-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

LUIS ALBERTO LARA SALOMON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (March 4, 2020)

Before WILSON, MARTIN, and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 18-13347     Date Filed: 03/04/2020    Page: 2 of 8



      Luis Salomon was convicted by a jury of making false statements with the

intent to secure a passport, in violation of 18 U.S.C. § 1542; making a false

statement and representation of material fact to a United States agency, in violation

of 18 U.S.C. § 1001(a)(2); and making a false statement in an application for a

passport, in violation of 18 U.S.C. § 1028A(a)(1). In this appeal from those

convictions, he argues that the district court erred by denying his motion to dismiss

his trial counsel and his counsel’s motion for admission pro hac vice of an out-of-

state attorney. Salomon also attempts to raise an ineffective-assistance-of-counsel

claim against his trial attorney. He concedes that the lack of a fully developed

record precludes appellate review of this claim and that such a claim is typically

brought on collateral review. However, he asserts that we should remand to the

district court to develop the record on this claim. Otherwise, Salomon asserts, he is

effectively denied an appeal as a matter of right on this claim by 28 U.S.C.

§ 2253(c)(1)(B)’s requirement that he obtain a certificate of appealability (COA)

before appealing the denial of a § 2255 motion. We conclude that the district court

properly denied Salomon’s motions and decline to consider his ineffective-

assistance-of-counsel claim; thus, we affirm his convictions.

                                           I.

      Salomon retained Florida attorneys Ovide Val and Beresford Landers to

represent him in district court. Landers filed a motion to continue the first trial


                                           2
               Case: 18-13347      Date Filed: 03/04/2020     Page: 3 of 8



date because he needed additional time to review discovery with Salomon. The

district court granted the continuance. Val then filed a motion asking the district

court to allow Isaac Wright, a New Jersey attorney, to appear pro hac vice and

represent Salomon “for all purposes relating to the proceedings.” In the motion,

Val left blank the space where the designated local attorney’s name should appear,

although he signed the signature line and included his Florida Bar number at the

end of the motion. The district court denied the pro hac vice motion because it

failed to indicate the designated local counsel’s name, as required by the Southern

District of Florida’s Local Rule 4(b).

      Landers appeared on Salomon’s behalf at the start of the jury trial. Landers

told the court Salomon had sent the court a letter stating that he did not want

Landers or Val to represent him anymore and, instead, wanted a public defender.

The court stated that it had not received the letter and asked Salomon if he still

wanted to discharge his retained attorneys; Salomon affirmed. Salomon initially

stated, through an interpreter, that Landers had not spoken with him since the case

was set for trial. However, after Landers refuted this, Salomon stated that Landers

had later met with him to discuss a plea, but the meeting had only lasted 15

minutes. Landers stated that he had met with Salomon several times, reviewed

discovery and discussed defenses with him, and was ready and willing to defend

him at trial. The district court stated that it did not find any conflicts and that it


                                            3
                Case: 18-13347   Date Filed: 03/04/2020   Page: 4 of 8



believed Landers and disbelieved Salomon. The case proceeded to trial, and the

jury convicted Salomon on all counts.

      Before sentencing, Salomon moved to discharge his attorneys and requested

a public defender. The district court held a hearing on the motion. Wright

appeared by telephone, but the court told him that, because it had denied the pro

hac vice motion, he could not appear on Salomon’s behalf. Landers did not

appear. The court appointed a public defender to represent Salomon at sentencing

and on appeal. The court ultimately sentenced Salomon to 39 months’

imprisonment.

                                         II.

      If a district court conducts an inquiry into the merits of a defendant’s motion

for new counsel, then we review the district court’s denial of that motion for an

abuse of discretion. United States v. Calderon, 127 F.3d 1314, 1343 (11th Cir.

1997). Typically, we also review for an abuse of discretion a district court’s denial

of a motion for admission pro hac vice if that motion was denied for procedural

reasons or for conduct which occurred in the presence of the district court. See

Schlumberger Techs., Inc. v. Wiley, 113 F.3d 1553, 1558 (11th Cir. 1997).

However, the Sixth Amendment places certain limitations on a district court’s

discretion in a criminal case. United States v. Dinitz, 538 F.2d 1214, 1223 (5th Cir.




                                          4
                Case: 18-13347        Date Filed: 03/04/2020      Page: 5 of 8



1976). 1 Thus, a district court may only deny a motion for admission pro hac vice

on its merits if it first grants the attorney a hearing and gives him adequate notice

and time to defend his misbehavior. In re Evans, 524 F.2d 1004, 1008 (5th Cir.

1975). We defer to a district court’s credibility findings unless its “understanding

of the facts appears to be unbelievable.” United States v. Ramirez-Chilel, 289 F.3d
744, 749 (11th Cir. 2002) (internal quotation mark omitted).

       The “essential aim of the [Sixth] Amendment is to guarantee an effective

advocate for each criminal defendant rather than to ensure that a defendant will

inexorably be represented by the lawyer whom he prefers.” Wheat v. United

States, 486 U.S. 153, 159 (1988). However, a defendant who is represented by

retained counsel may substitute this counsel, or he may substitute appointed

counsel for retained counsel, “regardless of the quality of the representation he

received.” United States v. Jimenez-Antunez, 820 F.3d 1267, 1270 (11th Cir.

2016). Because a defendant may discharge his retained counsel without

implicating his right to effective representation, a district court may not require that

defendant to show “good cause” for dismissing his retained counsel. Id. at 1271.

Whether that defendant will later request or require retained counsel also does not

abridge the right to discharge his retained counsel. Id. Therefore, a court may


1
  See Bonner v. City of Pritchard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc) (holding that
decisions of the United States Court of Appeals for the Fifth Circuit handed down prior to the
close of business on October 1, 1981 are binding precedent in the Eleventh Circuit.
                                               5
               Case: 18-13347     Date Filed: 03/04/2020    Page: 6 of 8



refuse a defendant’s request to substitute counsel only if that substitution would

“interfere with the fair, orderly, and effective administration of the courts.” Id.

at 1272 (internal quotation mark omitted). “For example, a defendant may not

substitute counsel to delay court proceedings.” Id. In Jimenez-Antunez, we

ultimately reversed the district court because it improperly required the defendant

to show good cause; it offered no reasons why granting Jimenez-Antunez’s motion

would have disrupted the fair, orderly, and effective administration of the courts;

and this Court could not “necessarily infer any reasons from the record.” Id.

at 1272–73.

      A district court has “wide latitude” to balance a defendant’s right to choose

his own counsel “against the needs of fairness” and “the demands of its calendar.”

United States v. Gonzalez-Lopez, 548 U.S. 140, 152 (2006). We have held that

there are six factors to consider when a district court is deciding whether to

continue trial to allow a defendant to obtain substitute counsel: “(1) the length of

the delay, (2) whether the counsel who becomes unavailable for trial has associates

adequately prepared to try the case, (3) whether other continuances have been

requested and granted, (4) the inconvenience to all involved in the trial,

(5) whether the requested continuance is for a legitimate reason, and (6) any

unique factors.” United States v. Bowe, 221 F.3d 1183, 1190 (11th Cir. 2000).




                                           6
                Case: 18-13347    Date Filed: 03/04/2020   Page: 7 of 8



      Additionally, we “give[] great deference to a district court’s interpretation of

its local rules.” United States v. Ochoa-Vasquez, 428 F.3d 1015, 1026 n.9 (11th

Cir. 2005) (quotation marks omitted). The Southern District of Florida’s Local

Rule 4(b), governing pro hac vice appearances, states that a motion for admission

pro hac vice “shall designate at least one member of the bar of [Florida] . . . with

whom the [c]ourt . . . may readily communicate.” S.D. Fla. L.R. 4(b)(3).

      Here, the district court did not abuse its discretion when it denied Salomon’s

motion to discharge his retained counsel because inferences drawn from the record

demonstrate that granting Salomon’s motion would have disrupted the fair,

orderly, and effective administration of the courts. See Jimenez-Antunez, 820 F.3d

at 1272–73. Specifically, Salomon’s motion was presented at the start of trial and

after the district court had already granted one continuance. Thus, the district court

could reasonably infer that Salomon’s request was made with a dilatory motive.

Furthermore, the district court did not abuse its discretion when it denied

Salomon’s counsel’s motion for admission pro hac vice because counsel failed to

state the designated local attorney’s name, as required by the Southern District of

Florida’s local rule, and never refiled the motion in compliance with those rules.

See Ochoa-Vasquez, 428 F.3d at 1026 n.9. Therefore, we affirm the district court’s

denial of Salomon’s motion to dismiss counsel and counsel’s motion for admission

pro hac vice.


                                          7
               Case: 18-13347     Date Filed: 03/04/2020    Page: 8 of 8



                                          III.

      Generally, we will not consider ineffective-assistance-of-counsel claims on

direct appeal “where the district court did not entertain the claim nor develop a

factual record.” United States v. Patterson, 595 F.3d 1324, 1328 (11th Cir. 2010).

Instead, the preferred method for raising an ineffective-assistance claim is through

a § 2255 motion. Id. A movant may not appeal the results of his § 2255 motion

unless this Court or the district court grants a COA. 28 U.S.C. § 2253(c)(1)(B).

      We will not consider Salomon’s ineffective-assistance-of-counsel claim on

direct appeal because, as he concedes, the factual record concerning his claim is

not fully developed. See Patterson, 595 F.3d at 1328. Further, there is no injury

that we can redress regarding Salomon’s argument that § 2253’s COA requirement

is unconstitutional as he has yet to file a § 2255 motion and, therefore, he is not yet

subject to the limitations of the COA requirement.

      AFFIRMED.




                                           8